Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




Claim s 1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama et al 6,911,628 in view of Nguyen 2006/0081719.

Relative to claims 2 and 12 each of the auxiliary controller includes a switch/power controller and a sensing device and these are coupled to the primary controller set forth above and are coupled to each other via the primary controller, no mention is made in the claims of just what “coupled to each other”, means. 
Relative to claims 3 and 15 each power controller is separate and independent from the other power controllers. 
Relative to claim 4 use of power switches is set forth above. 
Relative to claim 7, 17 use of sets is set forth in the above rejection, independent heater with temperature sensing and power switches. 
Relative to claims 5-6, 8-10, 12, 15, 17 and 19, these claims define diagnostic checks on the control scheme, yet no structure or function is set forth and it is submitted that the temperature and 
Relative to claim 13 use of diagnostic checks for the heating devices merely comprises the temperature and current sensing for the individual modules, barring further description in the claims of just what comprises a, “diagnostic check”, since the temperature sensing would represent a functioning temperature sensor. 
Relative to claim 18 use of a power converter is considered obvious and routine for one of ordinary skill in the art since no power conversion structure is set forth and the converter could merely comprise the power switch circuitry in the auxiliary controller set forth above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gu et al, Wagner et al, Duval et al and Brekkestran et al are all cited of interest for disclosing multiple heating zones with independent temperature control.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK H PASCHALL whose telephone number is (571)272-4784.  The examiner can normally be reached on m-f 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ibrahime Abraham can be reached on 571 2705569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Mhp

/MARK H PASCHALL/Primary Examiner, Art Unit 3761